Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 3, 2017

                                           No. 04-17-00315-CV

                                        IN RE John J. ROCKEY

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On May 15, 2017, Relator filed a petition for writ of mandamus. On July 31, 2017,
Relator filed a Supplemental Petition for Writ of Mandamus and an Emergency Motion for
Temporary Stay. Real Party in Interest filed a response on August 2, 2017. The court has
considered the petition, supplemental petition, and response, and is of the opinion Relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion for
temporary relief and emergency stay are DENIED. The court’s opinion will issue at a later date.

           It is so ORDERED on August 3, 2017.



                                                           _________________________________
                                                           Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                                           ___________________________________
                                                           Luz Estrada
                                                           Chief Deputy Clerk


1
 This proceeding arises out of Cause No. 2016-CI-19967, styled John J. Rockey v. Mubeena Rockey, pending in the
37th Judicial District Court, Bexar County, Texas.